Citation Nr: 1825669	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability, to include strain, degenerative disc disease, and retrolisthesis.

2.  Entitlement to an initial rating in excess of 10 percent for a left knee disability, to include strain, posterior cruciate ligament tear, and arthritis.      


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 2002 to November 2012.  He is the recipient of two Bronze Stars and the Combat Action Badge, among other commendations.      

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.  

The Veteran last underwent VA examinations for his lumbar spine and left knee disabilities in February 2013.  Since then, the United States Court of Appeals for Veterans Claims (the Court), has clarified the requirements for musculoskeletal examinations.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that, pursuant to 38 C.F.R. § 4.59, an adequate VA joint examination must include testing the joint for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Further, in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that VA examiners must estimate the functional loss that would occur during flare-ups.  Specifically, examiners must name the precipitating and alleviating factors for the flare-ups and estimate, per the veteran's reports, the extent to which flare-ups affect functional impairment.  

At the February 2013 VA examinations, both of which were conducted by the same VA examiner, range of motion testing was conducted on the Veteran's lumbar spine and left knee.  However, the examination reports do not specify the type of testing that was performed (i.e. active or passive, weight-bearing or nonweight-bearing), nor do they provide results for each type of test, as required under Correia.  If only active range of motion testing was performed and the other tests were deemed not necessary or possible, the examiner did not expressly state this in her reports.  

Moreover, the Veteran reported experiencing flare-ups of his lumbar spine and left knee disabilities that resulted in functional impairment in the form of decreased range of motion and pain on movement.  However, the examiner did not assess or attempt to estimate the additional functional loss experienced during flare-ups.  Therefore, in light of the above, the Board finds that remand for new examinations that comply with the requirements of Correia and Sharp is warranted.       

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with the appropriate medical professional to fully assess the severity of his lumbar spine disability.  The claims file must be made available to the VA examiner in conjunction with the examination and s/he should review it in its entirety.  The examiner is asked to provide the following: 

(a)  Report the extent of the lumbar spine disability symptoms in accordance with VA rating criteria.

(b)  Conduct range of motion testing of the lumbar spine, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so. 

(c)  Render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

(d)  State whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner is unable to do so, s/he must indicate why.  It should be noted that VA's Clinicians Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flare-ups from veterans. 

A full and complete explanatory rationale must be provided for any opinion(s) offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, s/he should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

2.  Schedule the Veteran for a VA examination with the appropriate medical professional to fully assess the severity of his left knee disability.  The claims file must be made available to the VA examiner in conjunction with the examination and s/he should review it in its entirety.  The examiner is asked to provide the following:

(a)  Report the extent of the left knee disability symptoms in accordance with VA rating criteria.

(b)  Conduct range of motion testing of the left knee, specifically noting the motion in degrees on active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must attempt to obtain the same measurements in the opposite joint, if undamaged.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, s/he should clearly explain why that is so. 

(c)  Render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

(d)  State whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his symptoms and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up.  If the examiner is unable to do so, s/he must indicate why.  It should be noted that VA's Clinicians Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flare-ups from veterans. 

A full and complete explanatory rationale must be provided for any opinion(s) offered.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, s/he should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information.

3.  After ensuring compliance with the above, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  








	(CONTINUED ON NEXT PAGE)



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




